Exhibit 10.1

SECOND INCREMENTAL FACILITY AMENDMENT (this “Amendment”) dated as of August 7,
2007, among HEXION LLC, a Delaware limited liability company (“Holdings”),
HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation (the “U.S.
Borrower”), HEXION SPECIALTY CHEMICALS CANADA, INC., a Canadian corporation (the
“Canadian Borrower”), HEXION SPECIALTY CHEMICALS B.V., a company organized under
the laws of The Netherlands (the “Dutch Borrower”), HEXION SPECIALTY CHEMICALS
UK LIMITED, a corporation organized under the laws of England and Wales, and
BORDEN CHEMICAL UK LIMITED, a corporation organized under the laws of England
and Wales (together, the “U.K. Borrowers” and, together with the U.S. Borrower,
the Canadian Borrower and the Dutch Borrower, the “Borrowers”), the LENDERS (as
defined below) party hereto and JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) under the Second Amended
and Restated Credit Agreement referred to below, to the SECOND AMENDED AND
RESTATED CREDIT AGREEMENT dated as of November 3, 2006, among Holdings, the
Borrowers, the Lenders party thereto from time to time and the agents, arrangers
and bookrunners party thereto, as in effect immediately prior to this Amendment
(the “Credit Agreement”).

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks (such
terms and each other capitalized term used but not defined herein having the
meaning assigned to such term in the Credit Agreement (as amended hereby)) have
extended credit to the Borrowers, and have agreed to extend credit to the
Borrowers, in each case pursuant to the terms and subject to the conditions set
forth therein.

B. Pursuant to Section 2.21 of the Credit Agreement, the Borrowers have
requested that the Incremental Lenders (as defined below) provide Incremental
Term Loans in the form of Other Term Loans in an aggregate principal amount of
$100,000,000 in U.S. Dollars.

C. The Incremental Lenders are willing to provide such Incremental Term Loans to
the Dutch Borrower pursuant to the terms and subject to the conditions set forth
herein.

D. With respect to such Incremental Term Loans Credit Suisse Securities (USA)
LLC and Deutsche Bank Securities, Inc. will act as joint lead arrangers and
joint bookrunners (together, in such capacities, the “Incremental Arrangers”).

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. As used in this Amendment, the following terms have
the meanings specified below:

“Amendment Transactions” shall mean the execution and delivery of this Amendment
and the Reaffirmation Agreement (as defined in Section 10(h) hereof) by each
Person party hereto or thereto, the satisfaction of the conditions to the
effectiveness hereof and thereof and the consummation of the transactions
contemplated hereby and thereby.

“Fee Letter” shall mean the Fee Letter dated July 12, 2007, by and among the
U.S. Borrower, the Incremental Arrangers and the other parties party thereto.

“Incremental Lenders” shall mean the persons listed on Schedule 1 hereto (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04 of the Credit
Agreement), as well as any person that becomes an “Incremental Lender” hereunder
pursuant to Section 9.04 of the Credit Agreement.

“Second Incremental Effective Date” shall mean the date on which all the
conditions set forth or referred to in Section 10 hereof shall have been
satisfied (or waived by each of the Incremental Lenders).

“Tranche C-7 Term Loan Commitment” shall mean, with respect to each Incremental
Lender, the commitment of such Incremental Lender to make a Tranche C-7 Term
Loan hereunder on the Second Incremental Effective Date, expressed as an amount
representing the maximum principal amount of the Tranche C-7 Term Loan to be
made by such Incremental Lender hereunder, as set forth on Schedule 1 hereto or
in the Assignment and Acceptance Agreement pursuant to which such Incremental
Lender shall have assumed its Incremental Term Loan Commitment, as applicable.
The aggregate amount of the Incremental Tranche C-7 Term Loan Commitments of all
Incremental Lenders as of the date of this Amendment is $100,000,000.

“Tranche C-7 Term Loans” shall mean the loans made pursuant to Section 2 of this
Amendment.

SECTION 2. Commitment. Subject to the terms and conditions set forth herein,
each Incremental Lender agrees to make Tranche C-7 Term Loans to the Dutch
Borrower in U.S. Dollars from its Euro Lending Office on the Second Incremental
Effective Date in a principal amount not to exceed such Incremental Lender’s
Tranche C-7 Term Loan Commitment. The funding of the Tranche C-7 Term Loans on
the Second Incremental Effective Date shall be consummated at a closing to be
held at the offices of O’Melveny & Myers LLP, or at such other place as the
Borrowers and the Administrative Agent shall agree upon. Unless previously
terminated, the Tranche C-7 Term Loan Commitments shall terminate at 5:00 p.m.,
New York City time, on the Second Incremental Effective Date.

SECTION 3. Amendments to Section 1.01. (a) Section 1.01 of the Credit Agreement
is hereby amended by adding the following definitions in the appropriate
alphabetical order:

“Second Incremental Amendment” shall mean the Second Incremental Facility
Amendment, dated as of August 7, 2007, among Holdings, the Borrowers, the
Incremental Lenders party thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Second Incremental Effective Date” shall have the meaning set forth in
Section 1 of the Second Incremental Amendment.

“Tranche C-7 Lender” shall mean a Lender with a Tranche C-7 Term Loan Commitment
or an outstanding Tranche C-7 Term Loan.

“Tranche C-7 Term Loan Commitment” shall have the meaning set forth in Section 1
of the Second Incremental Amendment.

“Tranche C-7 Term Loans” shall have the meaning set forth in Section 1 of the
Second Incremental Amendment.

(b) The definition of the term “Class” in Section 1.01 of the Credit Agreement
is hereby amended by inserting the text “Tranche C-7 Term Loans,” immediately
following the occurrence of the text “Tranche C-6 Term Loans,” set forth therein
and is hereby further amended by inserting the text “Tranche C-7 Term Loan
Commitment,” immediately following the occurrence of the text “Tranche C-6 Term
Loan Commitment,” set forth therein.

(c) The definition of the term “Commitments” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “Tranche C-7 Term Loan
Commitment,” immediately following the occurrence of the text “Tranche C-6 Term
Loan Commitment,” set forth therein.

(d) The definition of the term “Dutch Term Loan Obligations” in Section 1.01 of
the Credit Agreement is hereby amended by deleting the text “and” immediately
preceding the text “the Tranche C-6 Term Loans” set forth therein and replacing
it with the symbol “, “ and is further amended by inserting the text “and the
Tranche C-7 Term Loans” immediately following each occurrence of the text “the
Tranche C-6 Term Loans” set forth therein.

(e) The definition of the term “Euro Lending Office” in Section 1.01 of the
Credit Agreement is hereby deleted in its entirety and replaced by the following
text:

“Euro Lending Office” shall mean, as to any European Tranche Lender, Tranche C-2
Lender, Tranche C-6 Lender or Tranche C-7 Lender, the applicable branch, office
or Affiliate of such European Tranche Lender, Tranche C-2 Lender, Tranche C-6
Lender or Tranche C-7 Lender designated (i) by such European Tranche Lender to
make Loans to the Dutch Borrower and the U.K. Borrowers or (ii) by such
Tranche C-2 Lender, Tranche C-6 Lender or Tranche C-7 Lender to make Loans to
the Dutch Borrower.

(f) The definition of the term “Incremental Term Loans” in Section 1.01 of the
Credit Agreement is hereby amended by deleting the text “or” immediately
preceding the text “Tranche C-6 Term Loans” set forth therein and replacing it
with the symbol “, “ and is further amended by inserting the text “or Tranche
C-7 Term Loans” immediately following the occurrence of the text “Tranche C-6
Term Loans” set forth therein.

 

3



--------------------------------------------------------------------------------

(g) The definition of the term “Loan Documents” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “the Second Incremental
Amendment,” immediately following the occurrence of the text “the Incremental
and First Amendment,” set forth therein.

(h) The definition of the term “Term Loans” in Section 1.01 of the Credit
Agreement is hereby amended by inserting the text “, Tranche C-7 Term Loans”
immediately following the occurrence of the text “Tranche C-6 Term Loans” set
forth therein.

(i) The definition of the term “Tranche” in Section 1.01 of the Credit Agreement
is hereby amended by deleting the text “and” immediately preceding the text
“(i) the Tranche C-6 Term Loan Commitments and the Tranche C-6 Term Loans” set
forth therein and replacing it with the symbol “, “ and is hereby further
amended by inserting the text “ (j) the Tranche C-7 Term Loan Commitments and
the Tranche C-7 Term Loans” immediately following the text “(i) the Tranche C-6
Term Loan Commitments and the Tranche C-6 Term Loans” set forth therein.

SECTION 4. Amendment to Section 2.02. Section 2.02(c) of the Credit Agreement is
hereby amended by inserting the text “, the Tranche C-7 Term Loans” immediately
following the occurrence of the text “the Tranche C-6 Term Loans” set forth
therein.

SECTION 5. Amendment to Section 2.11. (a) Section 2.11(a)(i) of the Credit
Agreement is hereby deleted in its entirety and replaced by the following text
and table:

“(i) Subject to the other paragraphs of this Section, the U.S. Borrower shall
repay Tranche C-1 Term Borrowings and Tranche C-4 Term Borrowings and the Dutch
Borrower shall repay Tranche C-2 Term Borrowings, Tranche C-5 Term Borrowings,
Tranche C-6 Term Borrowings and Tranche C-7 Term Borrowings on each date set
forth below (each such date being referred to as a “Term Loan Installment Date”)
(u) in the case of Tranche C-1 Term Borrowings, in the aggregate principal
amount equal to the product of (A) the percentage set forth below opposite such
Term Loan Installment Date and (B) the aggregate principal amount of the Tranche
C-1 Term Loans made on or prior to June 15, 2006, (v), in the case of Tranche
C-2 Term Borrowings, in the aggregate principal amount equal to the product of
(A) the percentage set forth below opposite such Term Loan Installment Date and
(B) the aggregate principal amount of the Tranche C-2 Term Loans made on the May
2006 Amendment Effective Date, (w) in the case of Tranche C-4 Term Borrowings,
in the aggregate principal amount equal to the product of (A) the percentage set
forth below opposite such Term Loan Installment Date and (B) the sum of (I) the
aggregate principal amount of the Tranche C-4 Initial Term Loans made on the
Amendment Effective Date and (II) the aggregate principal amount of Tranche C-4
Delayed Draw Term Loans made on or prior to the earlier of the Delayed Draw
Expiration Date and such Term Loan Installment Date, (x) in the case of Tranche
C-5 Term Borrowings, in the aggregate principal amount equal to the product of
(A) the percentage set forth below opposite such Term Loan Installment Date and
(B) the aggregate principal amount of the Tranche C-5 Term Loans made on the
Incremental Effective Date, (y) in the case of Tranche C-6 Term Borrowings, in
the aggregate principal amount equal to the product of (A) the percentage set
forth below opposite such Term Loan Installment Date and (B) the aggregate
principal amount of the Tranche C-6 Term Loans made on the Incremental Effective
Date and (z) in the case of

 

4



--------------------------------------------------------------------------------

Tranche C-7 Term Borrowings, in the aggregate principal amount equal to the
product of (A) the percentage set forth below opposite such Term Loan
Installment Date and (B) the aggregate principal amount of the Tranche C-7 Term
Loans made on the Second Incremental Effective Date:

 

Date

   Amount of
Tranche C-1
Term
Borrowings to
Be Repaid     Amount of
Tranche C-2
Term
Borrowings to
Be Repaid     Amount of
Tranche C-4
Term
Borrowings to
Be Repaid     Amount of
Tranche C-5
Term
Borrowings to
Be Repaid     Amount of
Tranche C-6
Term
Borrowings to
Be Repaid     Amount of
Tranche C-7
Term
Borrowings to
Be Repaid  

September 30, 2006

   0.25 %   0.25 %     —       —       —    

December 31, 2006

   0.25 %   0.25 %   0.25 %   —       —       —    

March 31, 2007

   0.25 %   0.25 %   0.25 %   —       —       —    

June 30, 2007

   0.25 %   0.25 %   0.25 %   —       —       —    

September 30, 2007

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2007

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2008

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2009

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2010

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2011

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

June 30, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

September 30, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

December 31, 2012

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

March 31, 2013

   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %   0.25 %

Term Facility Maturity Date

   93.25 %   93.25 %   93.50 %   94.25 %   94.25 %   94.25 %

To the extent not previously paid, outstanding Term Loans shall be due and
payable on the Term Facility Maturity Date.”

(b) Section 2.11(d) of the Credit Agreement is hereby amended by inserting the
text “, Tranche C-7 Term Borrowings” immediately following the occurrence of the
text “Tranche C-6 Term Borrowings” set forth therein.

SECTION 6. Amendment to Section 2.21.

(a) Section 2.21(a) of the Credit Agreement is hereby amended by:

(i) inserting the text “, Tranche C-7 Term Loan Commitments” immediately
following the occurrence of the text “Tranche C-6 Term Loan Commitments” set
forth therein,

 

5



--------------------------------------------------------------------------------

(ii) deleting the text “and” immediately preceding the text “the Tranche C-6
Term Loans” set forth therein and replacing it with the symbol “, “ and

(iii) inserting the text “and the Tranche C-7 Term Loans” immediately following
text “the Tranche C-6 Term Loans” set forth therein.

(b) Section 2.21(b) of the Credit Agreement is hereby amended by:

(i) inserting the text “, Tranche C-7 Term Loans” immediately following the
first occurrence of the text “Tranche C-6 Term Loans” set forth therein,

(ii) deleting the text “or” immediately preceding the second occurrence of the
text “Tranche C-6 Term Loans” set forth therein and replacing it with the symbol
“, “ and

(iii) inserting the text “or Tranche C-6 Term Loans” immediately following the
second occurrence of the text “Tranche C-6 Term Loans” set forth therein.

SECTION 7. Amendment to Section 3.12. Section 3.12 of the Credit Agreement is
hereby amended by inserting the following new sentence immediately following the
third sentence thereof:

“The proceeds of the Tranche C-7 Term Loans will be used (i) to repay Revolving
Loans and/or (ii) for general corporate purposes.”

SECTION 8. Amendment to Section 3.23. Section 3.23 of the Credit Agreement is
hereby amended by inserting the text “and the Tranche C-7 Term Loans”
immediately following the occurrence of the text “the Tranche C-6 Term Loans”
set forth therein.

SECTION 9. Amendment to Section 9.04. Section 9.04(b)(ii)(D) of the Credit
Agreement is hereby amended by deleting the text “OR” immediately preceding the
text “TRANCHE C-6 TERM LOANS” set forth therein and replacing it with the symbol
“, “ and is further amended by inserting the text “OR TRANCHE C-7 TERM LOANS”
immediately following the occurrence of the text “TRANCHE C-6 TERM LOANS” set
forth therein.

SECTION 10. Conditions to Funding. The obligations of the Incremental Lenders to
make the Tranche C-7 Term Loans hereunder shall not become effective until the
date on which each of the following conditions is satisfied:

(a) The Administrative Agent shall have received from the Dutch Borrower, at or
prior to the time required by Section 2.03 of the Credit Agreement, a Borrowing
Request with respect to the Borrowing of the Tranche C-7 Term Loans that
complies with the requirements of Section 2.03 of the Credit Agreement and
(ii) from Holdings, the Borrowers and the Incremental Lenders party hereto,
either (A) a counterpart of this Amendment signed on behalf of such party

 

6



--------------------------------------------------------------------------------

or (B) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Amendment) that
such party has signed a counterpart of this Amendment.

(b) The Administrative Agent shall have received, on behalf of itself, the
Lenders and each Issuing Bank on the Second Incremental Effective Date, a
favorable written opinion of (i) O’Melveny & Myers LLP, special counsel for
Holdings and the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and (ii) local foreign counsel reasonably
satisfactory to the Administrative Agent and its counsel as specified on
Schedule 2 hereto, in each case (a) dated the Second Incremental Effective Date,
(b) addressed to the Administrative Agent, the Lenders and each Issuing Bank on
the Second Incremental Effective Date and (c) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan Documents and the Amendment Transactions as the
Administrative Agent shall reasonably request, and each of Holdings and each
Borrower hereby instructs its counsel to deliver such opinions.

(c) The Administrative Agent shall have received in the case of each Loan Party
(other than the German Guarantor and its subsidiaries) each of the items
referred to in clauses (i), (ii), (iii) and (iv) below:

(i) a copy of the certificate or articles of incorporation or limited liability
agreement, including all amendments thereto, of each Loan Party, (a) in the case
of a corporation, certified by the Secretary of State (or other similar
official) of the jurisdiction of its organization, and a certificate as to the
good standing (to the extent such concept or a similar concept exists under the
laws of such jurisdiction) of each such Loan Party as of a recent date from such
Secretary of State (or other similar official) or (b) in the case of a limited
liability company, (i) certified by the Secretary or Assistant Secretary of each
such Loan Party or other person duly authorized by such Loan Party or
(ii) otherwise in form and substance reasonably satisfactory to the
Administrative Agent;

(ii) a certificate of the Secretary or Assistant Secretary or similar officer of
each Loan Party or other person duly authorized by such Loan Party dated the
Second Incremental Effective Date and certifying

(A) that attached thereto is a true and complete copy of the by-laws (or limited
liability company agreement, articles of association or other equivalent
governing documents) of such Loan Party as in effect on the Second Incremental
Effective Date and at all times since a date prior to the date of the
resolutions described in clause (B) below;

(B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (or its managing general partner or managing member) authorizing the
execution, delivery and performance of the Loan Documents to which such person
is a party and, in the case of any Borrower, the borrowings thereunder, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect on the Second Incremental Effective Date;

 

7



--------------------------------------------------------------------------------

(C) that the certificate or articles of incorporation, articles of association
or limited liability agreement of such Loan Party have not been amended since
the date of the last amendment thereto disclosed pursuant to clause (i) above;

(D) as to the incumbency and specimen signature of each officer executing any
Loan Document or any other document delivered in connection herewith on behalf
of such Loan Party; and

(E) as to the absence of any pending proceeding for the dissolution or
liquidation of such Loan Party or, to the knowledge of such person, threatening
the existence of such Loan Party;

(iii) except with respect to any Loan Party incorporated in Germany, a
certificate of another officer as to the incumbency and specimen signature of
the Secretary or Assistant Secretary or similar officer or other person duly
authorized by such Loan Party executing the certificate pursuant to clause (ii)
above; and

(iv) such other documents as the Administrative Agent or its counsel may
reasonably request relating to the organization, existence and good standing of
each Loan Party on the Second Incremental Effective Date, the authorization of
the Amendment Transactions and any other legal matters relating to such Loan
Parties or the Loan Documents, all in form and substance reasonably satisfactory
to the Administrative Agent and its counsel.

(d) The Administrative Agent shall have received reasonably satisfactory
evidence of the continuing first-priority perfected Liens under the Security
Documents (to the extent intended thereunder) after giving effect to the
Amendment Transactions; provided that with respect to the German Guarantor and
the Arkema Acquiror and each Subsidiary Loan Party that is a subsidiary of the
German Guarantor or the Arkema Acquiror, such evidence may be delivered after
the Second Incremental Effective Date; provided, further that each document
listed on Schedule 3 hereto may be delivered to the Administrative Agent within
ninety (90) days after the Second Incremental Effective Date (subject to
extension by the Administrative Agent in its reasonable discretion).

(e) The Administrative Agent shall have received a certificate from the chief
financial officer of the U.S. Borrower certifying that the U.S. Borrower and its
subsidiaries, on a consolidated basis after giving effect to the Amendment
Transactions, are solvent.

(f) On the Second Incremental Effective Date, (i) the conditions set forth in
paragraphs (b) and (c) of Section 4.01 of the Credit Agreement shall be
satisfied, (ii) the Borrowers shall be in Pro Forma Compliance after giving
effect to the Tranche C-7 Term Loans and the application of the proceeds
therefrom as if made and applied on the Second Incremental Effective Date and
(iii) the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrowers, dated as of the Second Incremental
Effective Date, confirming compliance with the conditions set forth in clauses
(i) and (ii) of this paragraph (f).

 

8



--------------------------------------------------------------------------------

(g) The Administrative Agent shall have received all fees and other amounts due
and payable on or prior to the Second Incremental Effective Date pursuant to the
Fee Letter.

(h) A Reaffirmation Agreement substantially in the form of Exhibit A hereto (the
“Reaffirmation Agreement”) shall have been executed and delivered by each party
thereto.

Notwithstanding the foregoing, the obligations of the Incremental Lenders to
make Tranche C-7 Term Loans shall not become effective unless each of the
foregoing conditions is satisfied at or prior to 5:00 p.m., New York City Time
on August 15, 2007 (and, in the event such conditions are not so satisfied, this
Amendment shall terminate at such time).

SECTION 11. Representations and Warranties. The Borrowers represent and warrant
to the Administrative Agent and to each of the Incremental Lenders that:

(a) This Amendment has been duly authorized, executed and delivered by the
Borrowers and constitutes, and each other Loan Document when executed and
delivered by each Loan Party that is party thereto will constitute, a legal,
valid and binding obligation of such Loan Party enforceable against each such
Loan Party in accordance with its terms, subject to (i) the effects of
bankruptcy, insolvency, moratorium, reorganization, fraudulent conveyance or
other similar laws affecting creditors’ rights generally, (ii) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (iii) implied covenants of good faith and
fair dealing.

(b) Neither the performance by any Loan Party of the Amendment Transactions, nor
compliance by such Loan Party with the terms and provisions of the Reaffirmation
Agreement (and, in the case of the Borrowers, this Amendment), will (i) violate
(A) any provision of law, statute, rule or regulation, or of the certificate or
articles of incorporation or other constitutive documents (including any
partnership, limited liability company or operating agreements) or by-laws of
such Loan Party, (B) any applicable order of any court or any rule, regulation
or order of any Governmental Authority or (C) any provision of any indenture,
certificate of designation for preferred stock, agreement or other instrument to
which such Loan Party is a party or by which any of them or any of their
property is or may be bound, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under, give
rise to a right of or result in any cancellation or acceleration of any right or
obligation (including any payment) or to a loss of a material benefit under any
such indenture, certificate of designation for preferred stock, agreement or
other instrument, where any such conflict, violation, breach or default referred
to in clause (i) or (ii) of this Section 11(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings (prior to a
Qualified IPO), the Borrowers or any Subsidiary Loan Party, other than the Liens
created by the Loan Documents and Permitted Liens.

(c) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects on and as of the Second
Incremental Effective Date, with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

9



--------------------------------------------------------------------------------

(d) Immediately prior to and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing.

SECTION 12. Effectiveness; Amendments; Counterparts. This Amendment shall become
effective as of the date first above written when (i) the Administrative Agent
shall have received counterparts of this Amendment bearing the signatures of
Holdings, the Borrowers and the Incremental Lenders and (ii) all fees and
expenses payable by the Borrowers pursuant to the Fee Letter shall have been
paid. This Amendment may not be amended nor may any provision hereof be waived
except pursuant to a writing signed by Holdings, the Borrowers, the
Administrative Agent and the each Incremental Lender. This Amendment may be
executed in two or more counterparts, each of which shall constitute an original
but all of which when taken together shall constitute a single contract.
Delivery of an executed counterpart of a signature page of this Amendment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Amendment.

SECTION 13. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Banks, the Borrowers or any other Loan Party under the
Credit Agreement or any other Loan Document, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document, all of
which are ratified and affirmed in all respects and shall continue in full force
and effect. Nothing herein shall be deemed to entitle the Borrowers to any
future consent to, or waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. After the date this Amendment becomes effective, any reference to
the Credit Agreement shall mean the Credit Agreement as modified hereby. This
Amendment shall constitute an “Incremental Assumption Agreement”, the
Incremental Lenders shall constitute “Lenders”, this Amendment and the
Reaffirmation Agreement shall constitute “Loan Documents”, the Tranche C-7 Term
Loans shall constitute “Incremental Term Loans” and “Term Loans” and the Tranche
C-7 Term Loan Commitments shall constitute “Incremental Term Loan Commitments”,
in each case for all purposes of the Credit Agreement and the other Loan
Documents.

SECTION 14. No Novation. This Amendment shall not extinguish the Loans
outstanding under the Credit Agreement. Nothing herein contained shall be
construed as a substitution or novation of the Loans outstanding under the
Credit Agreement, which shall remain outstanding after the Second Incremental
Effective Date as modified hereby. Notwithstanding any provision of this
Amendment, the provisions of Sections 2.16, 2.17, 2.18 and 9.05 of the Credit
Agreement as in effect immediately prior to the Second Incremental Effective
Date will continue to be effective as to all matters arising out of or in any
way related to facts or events existing or occurring prior to the Second
Incremental Effective Date.

 

10



--------------------------------------------------------------------------------

SECTION 15. Security. Notwithstanding anything to the contrary in any Loan
Document, it is understood and agreed that the obligations of the Dutch Borrower
in respect of the Tranche C-7 Term Loans shall not be secured by any Collateral
(as defined in the Collateral Agreement) of Holdings, the U.S. Borrower or any
Domestic Subsidiary Loan Party.

SECTION 16. APPLICABLE LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 17. Expenses. The Borrowers agree to reimburse the Administrative Agent
for its reasonable out-of-pocket expenses in connection with this Amendment, to
the extent required by Section 9.05 of the Credit Agreement.

SECTION 18. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and are not to affect the
construction of, or to be taken into consideration in interpreting this
Amendment.

SECTION 19. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

HEXION LLC,

By:

 

 

Name:   Title:  

HEXION SPECIALTY CHEMICALS, INC.,

By:

 

 

Name:   Title:   HEXION SPECIALTY CHEMICALS CANADA, INC.,

By:

 

 

Name:   Title:  

HEXION SPECIALTY CHEMICALS B.V.,

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

HEXION SPECIALTY CHEMICALS UK LIMITED,

By:

 

 

Name:   Title:  

BORDEN CHEMICAL UK LIMITED,

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A.,

as Administrative Agent

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH,

as an Incremental Lender

By:

 

 

Name:   Title:  



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as an Incremental Lender

By:

 

 

Name:   Title:  